Dykman, J.
This is an appeal from an order of the county court of Kings county denying the motion of the plaintiff to allow exceptions to the charge of the county judge on the trial of this action. It appears from the papers that after the cause was given to the jury a recess of the court was taken for a short time, and the counsel for the plaintiff then retired to prepare his exceptions to the charge; but before he returned with his exceptions, and before the expiration of the recess, the jury returned into court, and rendered the verdict, and were discharged, and the exceptions were never taken. Under those circumstances, the exceptions could not be allowed, and the motion for their allowance was properly denied. The order should be affirmed, with $10 costs and disbursements.